IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
TED D. NELSON,                            )      No. 81842-2-I
                                          )
                     Appellant,           )
                                          )
       v.                                 )
                                          )
DEPARTMENT OF LABOR                       )
AND INDUSTRIES OF THE STATE               )
OF WASHINGTON,                            )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — A person receiving worker’s compensation benefits must

appeal a decision from the Department of Labor and Industries (Department)

within 60 days or the decision becomes final. Because Ted Nelson did not

appeal an August 6, 2015 order from the Department until January 20, 2016,

the superior court did not err by rejecting his appeal as untimely.

       Because the invited error doctrine does not apply to decisions not

designated for review, we decline to conclude the Department is estopped from

arguing Nelson’s appeal was untimely.

       We also reject Nelson’s arguments about procedural due process

because he does not demonstrate his failure to avail himself of his opportunity

to be heard constitutes a deprivation of his due process rights.

       Therefore, we affirm.
No. 81842-2-I/2



                                     FACTS1

      Ted Nelson suffered a workplace injury and, in February 2015, began

receiving worker’s compensation benefits. In July 2015, Nelson received a

letter from the Department stating that on August 1, 2015, his benefits would be

adjusted to reflect his receipt of Social Security benefits. Nelson received an

order dated August 6, 2015, stating his reduced compensation rate after

applying an offset for his Social Security benefits. Nelson did not appeal or

request reconsideration of this order.

      On January 20, 2016, the Department sent Nelson a “Notice of Decision”

stating, “Your compensation rate continues to be reduced effective 06/01/2015

due to Social Security offset established by the order dated 08/06/2015.”2

Nelson protested this decision on March 8, 2016, and argued a Social Security

offset should not apply. On March 22, the Department made a substantial

upward adjustment in Nelson’s monthly benefit but maintained the Social

Security offset. Nelson protested this order on May 16, 2016, and again argued

the Social Security offset should not apply. The Board of Industrial Insurance

Appeals (BIIA) declined to reconsider the August 6, 2015 order because Nelson




      1 All facts are taken from the stipulated facts that were before the Board
of Industrial Insurance Appeals, Certified Appeal Board Record (CABR) at 221-
26, except where otherwise noted. Nelson does not assign error to these facts,
and they are verities on appeal. Stone v. State, Dep’t of Labor & Indus., 172
Wash. App. 256, 260, 289 P.3d 720 (2012).
      2   CABR at 242.



                                         2
No. 81842-2-I/3



appealed after the 60-day statutory limitations period. Nelson appealed this

decision to the superior court, which affirmed the Department.

       Nelson appeals.

                                     ANALYSIS

       Nelson contends the Department “mischaracterized the nature of his

dispute as one of timeliness of appeal and denied him the very opportunity to

fully and fairly dispute the merit of his claim, which was the past application of

the Social Security offset against his current time-loss compensation.”3

       We review de novo the decision of the superior court after its

consideration of an appeal from a decision of the BIIA.4 We limit ourselves to

the record before the BIIA.5 RCW 51.52.060(1)(a) requires that a worker must

appeal a decision of the Department within 60 days, or “the claim is deemed

‘res judicata on the issues the order encompassed, and [t]he failure to appeal

an order . . . turns the order into a final adjudication, precluding any

reargument.’”6




       3   Appellant’s Br. at 17.
       Rogers v. Dep’t of Labor & Indus., 151 Wash. App. 174, 180, 210 P.3d
4

355 (2009)) (quoting Watson v. Dep’t of Labor & Indus., 133 Wash. App. 903, 909,
138 P.3d 177 (2006)).
       Arriaga v. Dep’t of Labor & Indus., 183 Wash. App. 817, 822, 335 P.3d
5

977 (2014) (citing RCW 51.52.115; Rabey v. Dep’t of Labor & Indus., 101 Wn.
App. 390, 393, 3 P.3d 217 (2000)).
       6 Pearson v. State Dep’t of Labor & Indus., 164 Wash. App. 426, 433, 262
P.3d 837 (2011) (emphasis omitted) (alterations in original) (quoting Kustura v.
Dep’t of Labor & Indus., 142 Wash. 2d 655, 669, 175 P.3d 1117 (2008)).



                                          3
No. 81842-2-I/4



       The record does not support Nelson’s characterization of the issue here.

On August 6, 2015, the Department issued an order reducing Nelson’s worker’s

compensation benefits based upon his receipt of Social Security benefits.

Nelson stipulated that he did not appeal this order within 60 days. In his appeal

to the BIIA, Nelson agreed the issue was “[w]hether the May 12, 2016, protest

of the August 6, 2015 Department order was timely filed.”7 He asked that “the

Board excuse [his] untimely protest of the Department’s August 6, 2015 order

under [its] equitable powers and reverse the Department’s August 6, 2015

order.”8 The BIIA rejected Nelson’s appeal of the August 6, 2015 order as

untimely. In his appeal to the superior court, Nelson again agreed his protest of

the August 6, 2015 order was untimely but contended the January 20, 2016

order continued to apply the August 6 order, allowing him to appeal the August

6 order. The court rejected this argument and affirmed the BIIA.

       Contrary to Nelson’s position before this court, the primary issue at every

stage of the proceedings has been whether he timely appealed the August 6,

2015 order that applied the Social Security offset. Nelson, by his own

admission, failed to appeal the August 6, 2015 order within 60 days, and that

order became “a final adjudication, precluding any reargument.”9 Nelson fails to

cite any authority for the proposition that the Department’s continuing

application of the final August 6, 2015 decision allows a belated, collateral


       7   CABR at 204.
       8   CABR at 205.
       9   Pearson, 164 Wash. App. at 433; RCW 51.52.060(1)(a).



                                         4
No. 81842-2-I/5



attack on that decision. Because he did not appeal the Department’s August 6,

2015 decision within 60 days and fails to cite any authority that the January

2016 order reopened it for collateral attack, Nelson fails to establish the

superior court erred when it affirmed the BIIA.

       Nelson contends, however, the invited error doctrine estops the

Department from arguing his appeal was untimely. The invited error doctrine

applies “‘when a party takes affirmative and voluntary action that induces the

trial court to take the action that the party later challenges on appeal.’”10 The

doctrine does not apply here because the Department has not challenged

anything on appeal.

       Nelson argues his procedural due process rights were violated by the

superior court’s refusal to consider the merits of his appeal after concluding his

appeal was untimely. We review constitutional claims de novo as questions of

law.11 A person’s procedural due process rights entitle them to “‘the opportunity

to be heard’” and notice sufficient to allow them to use that opportunity to

present their objections.12




       10
       Matter of Salinas, 189 Wash. 2d 747, 757, 408 P.3d 344 (2018) (quoting
15A KARL B. TEGLAND & DOUGLAS J. ENDE, WASHINGTON PRACTICE: WASHINGTON
HANDBOOK ON CIVIL PROCEDURE § 88.4, at 758 (2015 ed.)).
        Dellen Wood Prods., Inc. v. Wash. State Dep’t of Labor & Indus., 179
       11
Wash. App. 601, 626, 319 P.3d 847 (2014) (citing State v. Billie, 132 Wash. 2d 484,
489, 939 P.2d 691 (1997)).
       12Tobin v. Dep’t of Labor & Indus., 145 Wash. App. 607, 619, 187 P.3d 780
(2008) (quoting Olympic Forest Prods., Inc. v. Chaussee Corp., 82 Wash. 2d 418,
422, 511 P.2d 1002 (1973)).



                                         5
No. 81842-2-I/6



       Nelson does not contest he received notice of the Department’s August

6, 2015 decision or had a 60-day opportunity to object to it. He does not argue

RCW 51.52.060(1)(a) is facially unconstitutional. Thus, the question is whether

RCW 51.52.060(1)(a), as applied here, deprived Nelson of an opportunity to be

heard. Because Nelson had an opportunity to object to the Department’s

decision and did not invoke that right within the limitations period, he fails to

establish a violation of his due process rights.

       Nelson also argues his due process rights were harmed by the

Department’s use of temporary orders to adjust his payments. The premise of

his argument is that an appealable, non-temporary order would have allowed

him to challenge the validity of the August 6, 2015 order. But none of the

orders changed the Department’s decision to apply a Social Security offset, so

appealing those decisions would not have allowed a collateral attack on the

August 6, 2015 order. Further, Nelson admits he raises this constitutional

argument for the first time on appeal. It is not properly before us.13 RAP 2.5(a)

allows consideration of a “manifest error affecting a constitutional right” raised

for the first time on appeal. A “manifest error” is one that “‘actually affected the

[appellant]’s rights at trial.’”14 Because Nelson fails to show how this alleged




       13   RAP 2.5(a).
       14 Eyman v. McGehee, 173 Wash. App. 684, 698-99, 294 P.3d 847 (2013)
(alteration in original) (quoting State v. O’Hara, 167 Wash. 2d 91, 98, 217 P.3d 756
(2009)).



                                          6
No. 81842-2-I/7



error actually affected the proceedings before the BIIA or superior court,15 he

fails to establish any manifest error, and we decline to consider it.

       Therefore, we affirm.




WE CONCUR:




       15  See State v. WWJ Corp., 138 Wash. 2d 595, 602, 980 P.2d 1257 (1999)
(“If the record from the trial court is insufficient to determine the merits of the
constitutional claim, then the claimed error is not manifest and review is not
warranted.”) (citing State v. McFarland, 127 Wash. 2d 322, 333, 899 P.2d 1251
(1995)).



                                         7